EXHIBIT 10.32

INCOME CONTINUATION AGREEMENT

This Income Continuation Agreement (Agreement) is entered into as of the

 day of _______________, 2018 by and between Madison Gas and Electric Company, a
Wisconsin corporation (MGE), and Jeffrey M. Keebler (Employee), and shall be
effective as of December 1, 2018.  This Agreement supersedes any and all
previous Income Continuation Agreements entered into by and between the Employee
and MGE, including but not limited to such agreement which was effective January
1, 2012.  

WHEREAS, MGE values the efforts, abilities, and accomplishments of the Employee,
and recognizes that the Employee's future services as an Officer are vital to
MGE’s continued growth and efficiency, and

WHEREAS, MGE, in order to retain the services of the Employee as an Officer and
to compensate for these services, is willing to provide the Employee certain
benefits, as set forth below.

NOW THEREFORE, it is mutually agreed that:

1.

Definitions.  Whenever capitalized and used in the Agreement, the following
terms shall have the respective meanings stated below:

(a)

“Code” means the Internal Revenue Code of 1986, as amended.

(b)

"Designated Percentage" means the percentage under the table in Section 3(c),
based on the age of the Employee in completed whole years and completed whole
months on the date of his Separation from Service, Disability or death.

(c)

“Disability” means the Employee’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.  





--------------------------------------------------------------------------------

(d)

"Earnings" means "earnings" as defined in the Retirement Plan plus any amount
deferred by the Employee under any nonqualified deferred compensation agreement
with or plan of MGE and any amount payable pursuant to any severance plan,
program or agreement with MGE.

(e)

"Final Average Earnings" means the average of the Employee's monthly Earnings
for the 60 consecutive calendar month period for which the Employee has Years of
Service Credit immediately before the Employee's date of Separation from
Service, Disability or death. However, if as of the date of Separation from
Service, Disability or death, the Employee has Earnings for less than 60
consecutive calendar months for which he has received Years of Service Credit,
his Final Average Earnings shall be based on the number of consecutive calendar
months during which he has such Earnings.

(f)

"Income Continuation Amount" means the monthly amount of the annuity payable to
the Employee under this Agreement.

(g)

"Normal Retirement Date" means, where the Employee's 65th birthday occurs within
the first 15 days of a calendar month, the first day of that month; otherwise,
the first day of the month next following the Employee's 65th birthday.

(h)

"Officer" means an employee who has been named an officer of MGE by the board of
directors of MGE.

(i)

"Qualified Plan Benefit Payable" means the monthly amount, if any, of the single
life annuity payable to the Employee under the Retirement Plan on the later of
age 55 or date of commencement of the Income Continuation Amount paid under this
Agreement, as modified by Section 6(a), or of this Agreement, as applicable. If
the Income Continuation Amount is payable under Section 4(c), the Qualified Plan
Benefit Payable offset under 4(b)(2) will commence as of the first of the month
following the former Employee’s attainment of age 55.

(j)

"Retirement Plan" means the Madison Gas and Electric Company Retirement Plan,
revised effective January 1, 2011, and as amended thereafter from time to time.

(k)

“Separation from Service”  means a termination of services provided by the
Employee to MGE, as determined by MGE in accordance with Treasury Regulation
section 1.409A-1(h), but excluding a termination of services by reason of the
Employee’s death or Disability.  In determining whether an Employee has
experienced a Separation from Service, the following provisions shall apply:

(1)

Subject to part (2) below, an Employee’s Separation from Service shall occur
when the Employee has experienced a termination of





2




--------------------------------------------------------------------------------

employment with MGE.  The Employee shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Employee and MGE reasonably anticipate that either:

(i)

no further services will be performed for MGE after a certain date, or

(ii)

that the level of bona fide services the Employee will perform for MGE after
such date (whether as an employee or consultant) will permanently decrease to no
more than 20% of the average level of bona fide services performed by such
Employee (whether as an employee or consultant) over the immediately preceding
36-month period (or the full period of services to MGE if the Employee has been
providing services to the MGE less than 36 months).

(2)

If the Employee is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Employee and MGE shall be
treated as continuing intact, provided that the period of such leave does not
exceed six months, or if longer, so long as the Employee retains a right to
reemployment with MGE under an applicable statute or by contract.  If the period
of a military leave, sick leave, or other bona fide leave of absence exceeds six
months and the Employee does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such six-month period.  In applying the
provisions of this paragraph, a leave of absence shall be considered a bona fide
leave of absence only if there is a reasonable expectation that the Employee
will return to perform services for MGE.

(l)

"Ten-Year Certain and Life Annuity" means a series of equal monthly payments,
payable for the life of the Employee, provided, that if the Employee dies before
receiving 120 such payments, such payments shall continue to be paid to the
Employee's beneficiary designated pursuant to Section 8 until the total number
of such payments made to the Employee and such beneficiary equals 120.

(m)

"Years of Service Credit" means the Employee's "years of service" with MGE as
defined in the Retirement Plan.





3




--------------------------------------------------------------------------------

2.

Employee Services. Except as may be provided in any other agreement or contract
between MGE and the Employee, either MGE or the Employee may terminate the
Employee's employment or status as an Officer at any time and for any reason.

3.

Retirement.

(a)

Eligibility.  If the Employee's Separation from Service or Disability occurs on
or after the date the Employee has attained age 55, the Employee will be deemed
to have retired, and MGE will pay or cause to be paid to the Employee, with
respect to the earlier to occur of such events, the Income Continuation Amount
for a retired Employee in the form of a Ten-Year Certain and Life Annuity.

(b)

Amount. The Income Continuation Amount for a retired Employee is a monthly
amount equal to:

(1)

the Designated Percentage of Final Average Earnings as shown in (3)(c) below,
minus

(2)

the Qualified Plan Benefit Payable as described in Section 1(i),

(c)

Designated Percentages Table at Retirement.

ATTAINED AGE IN

WHOLE YEARS AT RETIREMENT

PERCENTAGE OF FINAL

AVERAGE EARNINGS

65+

65%

64

64%

63

63%

62

62%

61

61%

60

60%

59

58%

58

56%

57

54%

56

52%

55

50%




If the Employee’s Separation from Service or Disability is on a date other than
his birth date, the Designated Percentage shall be prorated to reflect his age
in completed whole years and in completed whole months, as follows: Completed
whole months shall be reflected by determining the difference between the
percentage attributable to the current age in years of the Employee and the
percentage attributable to the age in years of the





4




--------------------------------------------------------------------------------

Employee on his next birth date, multiplied by a fraction, the numerator of
which is the number of completed whole months of age of the Employee (in excess
of his age in completed whole years) and the denominator of which is 12.  The
numerator for the proration shall be increased by one month if the Employee is
retiring between ages 64 and 65 and has a birth date in the first fifteen days
of the month (the “Normal Retirement Date”).  The sum of such prorated
percentage (reflecting age in completed whole months) and the percentage
attributable to age in completed whole years determined using the above table
equals the Designated Percentage for the Employee.

(d)

Commencement. The Income Continuation Amount for a retired Employee shall be
paid beginning on the first business day of the month coinciding with or next
following the Employee's Separation from Service. Notwithstanding the foregoing,
if on the date of the Employee’s Separation from Service the Employee is a
“specified employee” within the meaning of Section 409A(a)(2) of the Code, such
payment shall begin on the first business day of the seventh full month after
the date of the Employee’s Separation from Service, and the first deferred
payment shall include the aggregate amount that but for this sentence would have
been paid to the Employee during the period between the Employee’s Separation
from Service and the date on which the Income Continuation Amounts begin
pursuant to this sentence.  The preceding sentence shall not apply to payments
made on account of the Employee’s Disability.  

4.

Early Termination.

(a)

Eligibility. If the Employee's Separation from Service or Disability occurs
before the Employee has attained age 55, MGE will pay or cause to be paid to the
Employee, with respect to the earlier to occur of such events, the Income
Continuation Amount for a terminated Employee in the form of a Ten-Year Certain
and Life Annuity.

(b)

Amount. The Income Continuation Amount for a terminated Employee shall be a
monthly amount equal to:

(1)

the Designated Percentage of Final Average Earnings as shown in (4)(c) below,
minus

(2)

the Qualified Plan Benefit Payable described in Section 1(i),





5




--------------------------------------------------------------------------------

         (c)       Designated Percentages Table at Early Termination




ATTAINED AGE IN

WHOLE YEARS AT EARLY TERMINATION

PERCENTAGE OF FINAL

AVERAGE EARNINGS

54

47%

53

44%

52

41%

51

38%

50

35%

49

32%

48

29%

47

26%




If the Employee’s Separation from Service or Disability is on a date other than
his birth date, the Designated Percentage shall be prorated to reflect his age
in completed whole years and in completed whole months, as follows: Completed
whole months shall be reflected by determining the difference between the
percentage attributable to the current age in years of the Employee and the
percentage attributable to the age in years of the Employee on his next birth
date, multiplied by a fraction, the numerator of which is the number of
completed whole months of age of the Employee (in excess of his age in completed
whole years) and the denominator of which is 12.  The sum of such prorated
percentage (reflecting age in completed whole months) and the percentage
attributable to age in completed whole years determined using the above table
equals the Designated Percentage for the Employee.




(c)

Commencement. The Income Continuation Amount for a terminated Employee shall be
paid beginning on the first business day of the month coinciding with or next
following the Employee's Separation of Service. Notwithstanding the foregoing,
if on the date of the Employee’s Separation from Service the Employee is a
“specified employee” within the meaning of Section 409A(a)(2) of the Code, such
payment shall not begin before the first business day of the seventh full month
following the date of the Employee’s Separation from Service, and the first
deferred payment shall include the aggregate amount, if any, that but for this
sentence would have been paid to the Employee during the period between the
Employee’s Separation from Service and the date on which the Income Continuation
Amounts begin pursuant to this sentence.  The preceding sentence shall not apply
to payments made on account of the Employee’s Disability.





6




--------------------------------------------------------------------------------

5.

Optional Forms. Instead of a Ten-Year Certain and Life Annuity, the Employee who
is to terminate or retire and has received an election form may irrevocably
elect prior to commencement of his Income Continuation Amount to receive his
Income Continuation Amount in one of the following optional forms, which will be
actuarially equivalent to the Ten-Year Certain and Life Annuity:

(a)

a reduced Ten-Year Certain and Life Annuity with 50 percent of the amount
thereof payable to the surviving beneficiary for the beneficiary's lifetime
beginning after the total of the payments to the Employee and the beneficiary
equals 120; or

(b)

a reduced Ten-Year Certain and Life Annuity with 75 percent of the amount
thereof payable to the surviving beneficiary for the beneficiary's lifetime
beginning after the total of the payments to the Employee and the beneficiary
equals 120; or

(c)

a reduced Ten-Year Certain and Life Annuity with 100 percent of the amount
thereof payable to the surviving beneficiary for the beneficiary's lifetime
beginning after the total of the payments to the Employee and the beneficiary
equals 120.

For purposes of this Section 5, actuarial equivalence is determined using the
same actuarial assumptions used to determine actuarially equivalent options in
the Retirement Plan.

6.

Standard Death Benefit.  If the Employee dies  while actively employed by MGE,
MGE shall pay to the Employee's spouse or designated beneficiary, as set forth
below, monthly for 120 months, in an amount determined as follows:

(a)

With respect to an Employee who dies while actively employed by MGE, MGE shall
pay to the Employee’s spouse or, if the Employee is not married on the
Employee’s date of death, the Employee’s designated beneficiary, 100 percent of
the Income Continuation Amount calculated under Section 3 of this Agreement as
if:

(1)

in the case of an Employee who dies before his 55th birthday, the Employee had
attained age 55 and incurred a Separation from Service on the first day of the
month following the date of his death





7




--------------------------------------------------------------------------------

(for the purpose of determining the Income Continuation Amount, including the
Qualified Plan Benefit Payable);

(2)

in the case of an Employee who dies on or after his 55th birthday, the Employee
incurred a Separation from Service on the first day of the month following his
date of death; and

(3)

the Employee's Final Average Earnings are his Final Average Earnings on the date
of his death.

(b)

  With respect to a former Employee who incurred an Early Termination and dies
after Separation of Service, but before benefit commencement, the Ten-Year
Certain and Life Annuity or the Optional Form of payment will be payable to the
spouse or designated beneficiary.

Such monthly amounts shall commence on the first business day of the month
following the date on which such spouse or designated beneficiary notifies MGE
in writing of the death of the Employee, but no later than the last day of the
calendar year following the year of death.  MGE may require such proof of the
Employee's death as it deems advisable.  

7.

Additional Death Benefit for Married Employees.  In the event that the
Employee’s surviving spouse has received all 120 monthly payments to which such
spouse is entitled under Section 6(a), such spouse shall be entitled to an
additional benefit payable as a monthly annuity equal to 50 percent of the
Income Continuation Amount the Employee would have received had the Employee
survived until the commencement of the Income Continuation Amount.  Such monthly
annuity shall commence on the first day of the month following the date on which
such spouse receives his or her last payment pursuant to Section 6(a) and shall
continue for the lifetime of such spouse.

8.

Designation of Beneficiaries. Upon signature of this Agreement, the Employee
shall designate one person as his primary beneficiary. Such primary





8




--------------------------------------------------------------------------------

beneficiary shall, as applicable, be considered (1) the beneficiary for purposes
of the lifetime survivor payments under the optional forms of benefit described
in Section 5 and (2) the beneficiary who shall receive any payments remaining
under the ten-year certain feature of this Agreement (including the death
benefit described in Section 6).  The Employee may also designate one or more
persons as his secondary beneficiary(ies). Such secondary beneficiary(ies)
shall, upon the death of both the Employee and the primary beneficiary, receive
any payments remaining under the ten-year certain feature of this Agreement
(including the death benefit described in Section 6). The word "beneficiary" as
used in this Agreement shall be subject to the provisions of this Section 8.

The Employee may change the designation of beneficiaries at any time upon
written notice to MGE. If no beneficiary survives the Employee, then the
remaining payments shall be made to the estate of the Employee. If the last
beneficiary named dies after the Employee, but before the total number of
payments to the Employee and his beneficiaries equals 120, then the remaining
payments shall be made to the estate of the beneficiary last to die.

9.

Employee Violations. In the event that the Employee is convicted of a felony or
judicially determined to have committed willful malfeasance, MGE can cause the
payments hereunder to be forfeited.

10.

Change in Control.  If the Employee incurs a Separation from Service under
circumstances that entitle the Employee to payment of severance benefits under
the Severance Agreement, by and between the Employee and MGE, effective January
1, 2005 (and as amended from time to time), or any Severance Agreement by and





9




--------------------------------------------------------------------------------

between the Employee and MGE which replaces such Severance Agreement (Severance
Agreement), then the following provisions shall be applicable:







(a)

Definition of “Cause”.  Section 9 shall be applicable only if the Employee shall
be terminated on account of “Cause” as defined in the Severance Agreement.




(b)

No Further Amendment.  Section 12 shall be inapplicable, and no further
amendment of this Agreement shall be made or effective.

11.

Unsecured Promise. The Employee, the Employee's spouse and designated
beneficiary(ies) shall rely solely on the unsecured promise of MGE for benefits
hereunder, and nothing in this Agreement shall be construed to give any party
any right, title, interest or claim in or to any specific asset, fund, reserve,
account or property of any kind whatsoever, owned by MGE or in which it may have
any right, title or interest now or in the future; but the Employee, the
Employee's spouse and designated beneficiary(ies) shall have the right to
enforce a claim against MGE in the same manner as any unsecured creditor.

12.

Amendment.  MGE may at any time amend this Agreement in whole or in part;
provided, however, that no amendment shall be effective to decrease any benefits
hereunder, without regard to whether such benefits have accrued as of the date
of such amendment. Nothing in this Section 12 shall be interpreted as limiting
MGE's rights under Section 9.

13.

Anti-Alienation Provisions.  Neither the Employee, the Employee's spouse, nor
the Employee's designated beneficiary(ies), entitled to payments hereunder,
shall have any power to transfer, assign, anticipate, mortgage or otherwise
encumber in advance, any of such payments, nor shall such payments be subject to
any gift, devise





10




--------------------------------------------------------------------------------

or bequest or to seizure for the payment of public or private debts, judgments,
alimony or separate maintenance, or be transferable by operation of law in event
of bankruptcy, insolvency or otherwise.

14.

Successors to Parties. This Agreement shall be binding upon the parties hereto
and upon the parties' successors.

15.

No Contract of Employment. Nothing contained in this Agreement nor any action
taken hereunder shall be construed as a contract of employment or as giving the
Employee any right to be retained in the employ or as an Officer of MGE.

16.

Applicable Law. The laws of the State of Wisconsin shall govern this

Agreement.




17.

Compliance With Section 409A of Code.  This Plan is intended to comply with the
provisions of Section 409A of the Code, and shall be interpreted and construed
accordingly.  MGE shall have the discretion and authority to amend this
Agreement at any time to satisfy any requirements of Section 409A of the Code or
guidance provided by the U.S. Treasury Department to the extent applicable to
this Agreement.  By accepting this Agreement, the Employee agrees that no
provision of this Agreement or any communications related to this Agreement
shall be interpreted as guaranteeing the tax consequences or treatment of any
amounts payable to the Employee under this Agreement.








11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MGE has caused this Income Continuation Agreement to be
executed by a duly authorized officer of MGE and Employee has executed this
Agreement as of the day and year first above written.







MADISON GAS AND ELECTRIC COMPANY







By:







EMPLOYEE




By:








12




--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION




Pursuant to the terms of an Income Continuation Agreement between myself and
Madison Gas and Electric Company, I hereby designate the following as
beneficiary(ies) to receive any payments which may be due under such Agreement
after my death.

PRIMARY BENEFICIARY DESIGNATION

(Only one may be named)




To receive, as applicable, the lifetime survivor benefit under Section 5 and to
receive any payments remaining under the ten-year certain feature of my benefit
upon my death:




(Name)

(Relationship)




SECONDARY BENEFICIARY(IES)

(More than one may be named)




To receive, in equal shares, any payments remaining under the ten-year certain
feature of my benefit upon the later of my death and the death of my primary
beneficiary:




(Name)

(Relationship)










(Name)

(Relationship)










(Name)

(Relationship)







This designation hereby revokes any prior designation which may have been in
effect.




Employee

Date




MADISON GAS AND ELECTRIC COMPANY







By:











13


